Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 112691.01/DELLP180US
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Danilov et al.	Group:	2135
Serial No.:			16/207,754 	Examiner:	Tuan Thai
For: 	HYBRID INTRA-CLUSTER MIGRATION OF DATA BETWEEN STORAGE DEVICES USING CHUNK USAGE EFFICIENCY. 


1.    This office action is in response to Applicant's RCE filed December 11, 2020.  Claims 5 and 14 have been canceled, claims 21-22 are newly added.  Claims 1-4, 6-13 and 15-22 are presented for examination and now allowed.     

2. 	The objection to the Abstract of the disclosure (paragraph #1 of the Final Rejection mailed September 11, 2020) is hereby withdrawn due to amendment filed December 11, 2020.

3. 	The objection to the drawings (paragraph #2 of the Final Rejection mailed September 11, 2020) is hereby withdrawn due to amendment filed December 11, 2020.

4. 	The objection to the Specification of the invention (including Specification and Claims) (paragraph #3 of the Final Rejection mailed September 11, 2020) is hereby withdrawn due to amendment filed December 11, 2020.

5. 	The 35 U.S.C. 112(b) rejection of claims 1-17 and 20 (paragraph #4) is hereby withdrawn due to the amendment filed December 11, 2020.

REASONS FOR ALLOWANCE
6.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 11 and 18).  The claims are allowable because all the prior arts of record fail to teach, anticipate or render obvious Applicant's current invention, particularly a system and method for facilitating hybrid intra-cluster migration of data in an ECS storage environment, involves determining a use efficiency of a data chunk of the first storage device by a system based on the first determination that the data chunk is to be migrated to a second storage device. An action of a group of actions is performed by .


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  


February 25, 2021

/TUAN V THAI/Primary Examiner, Art Unit 2135